DETAILED ACTION
This action is response to application number 17/451,313, dated on 10/18/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,184,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Patent No. 11,184,948 claim 1 discloses a method for determining a number of symbols in a data field of a physical layer (PHY) protocol data unit (PPDU) (claim 1), the method comprising:
determining, by a wireless transmitting device, whether aggregation is to be applied to the PPDU (claim 1);
determining, by the wireless transmitting device, whether a physical layer (PHY) service data unit (PSDU) length indication of the data field for the PPDU is greater than zero (claim 1); 
selecting, by the wireless transmitting device, a first value in response to determining that (1) aggregation is not to be applied to the PPDU and (2) the PSDU length indication for the PPDU is greater than zero (claim 1); and 
calculating, by the wireless transmitting device, the number of symbols in the data field of the PPDU based on the first value, 
wherein the first value is the PSDU length indication (claim 1), and
wherein the first value (PSDU_LENGTH) is provided in a transmission vector (TXVECTOR) and the TXVECTOR also includes a second value (APEP_LENGTH), wherein the second value is a length for an aggregated media access control (MAC) protocol data unit (A-MPDU) of the PPDU (claim 1).

Claim 2, Patent No. 11,184,948 claim 2 discloses selecting, by the wireless transmitting device, the second value in response to determining that aggregation is to be applied to the PPDU (claim 2); and 
calculating, by the wireless transmitting device, the number of symbols in the data field of the PPDU based on the second value (claim 2).

Claim 3, Patent No. 11,184,948 claim 3 discloses wherein the second value is the length of the A-MPDU for the PPDU pre-end of frame padding (claim 3).

Claim 4, Patent No. 11,184,948 claim 4 discloses wherein when binary convolution coding (BCC) is used for the PPDU, the wireless transmitting device calculates the number of symbols in the data field of the PPDU as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein APEP_LENGTH is the second value, mSTBC is equal to 2 when space-time block coding (STBC) is used for the PPDU and is otherwise set to 1, NES indicates the number of BCC encoders used for the PPDU, NDBPS indicates the number of data bits in Orthogonal Frequency Division Multiplexing (OFDM) symbols in the PPDU, Nservice indicates the number of service bits, and Ntail indicates the number of tail bits used for encoding data of the data field.

Claim 5, Patent No. 11,184,948 claim 5 discloses wherein when low-density parity-check (LDPC) coding is used for the PPDU, the wireless transmitting device calculates the number of symbols in the data field of the PPDU as

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein APEP_LENGTH is the second value, mSTBC is equal to 2 when space-time block coding (STBC) is used for the PPDU and is otherwise set to 1, NDBPS indicates the number of data bits in Orthogonal Frequency Division Multiplexing (OFDM) symbols in the PPDU, and Nservice indicates the number of service bits (claim 5).

Claim 6, Patent No. 11,184,948 claim 6 discloses wherein an indication of whether aggregation is to be applied to the PPDU is provided in the TXVECTOR used by the wireless transmitting device for generating the PPDU (claim 6), and 
wherein the TXVECTOR is passed from a MAC layer of the wireless transmitting device to a PHY layer of the wireless transmitting device (claim 6).

Claim 7, Patent No. 11,184,948 claim 7 discloses wherein an indication of whether aggregation is to be applied to the PPDU is provided in the TXVECTOR that is used by the wireless transmitting device for generating the PPDU (claim 7), and
wherein the TXVECTOR is passed from a MAC layer of the wireless transmitting device to a PHY layer of the transmitting device (claim 7).

Claim 8, Patent No. 11,184,948 claim 8 discloses generating, by the wireless transmitting device, the PPDU including a preamble portion and the PSDU (claim 8), 
wherein the preamble portion includes an indication that aggregation was applied to the PPDU (claim 8).

Claim 9, Patent No. 11,184,948 claim 1 discloses wherein the first value is provided in the TXVECTOR as PSDU_LENGTH and the second value is provided in the TX VECTOR as APEP_ LENGTH (claim 1).

Claim 10, Patent No. 11,184,948 claim 9 discloses wherein when low-density parity-check (LDPC) coding is used for the PPDU, the wireless transmitting device calculates the number of symbols in the data field of the PPDU as:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein PSDU LENGTH is the first value, mSTBC is equal to 2 when space-time block coding (STBC) is used for the PPDU and is otherwise set to 1, NDBPS indicates the number of data bits in Orthogonal Frequency Division Multiplexing (OFDM) symbols in the PPDU, and Nservice indicates the number of service bits (claim 9).

Claims 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 11,184,948 B2 and on the similar ground presented above in regards to claims 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0279379 A1) in view of IEEE (IEEE Std 802.11 ahTM-2016). 

Claims 1, 11, Yang discloses a method for determining a number of symbols in a data field of a physical layer (PHY) protocol data unit (PPDU) (“The processor may be configured to determine a measurement unit for representing the length of a data unit”; abstract; “the data unit may comprise a physical layer data unit (PPDU). In some aspects, the PPDU is referred to as a packet”; ¶51), the method comprising:
determining, by a wireless transmitting device (wireless transmitting device; Fig. 2), whether aggregation is to be applied to the PPDU (determining aggregation applied to the PPDU in the wireless device; Fig. 8, el. 804; Fig. 9, el. 904; Fig. 10, el. 1004; Fig. 11, el. 1104; determination of aggregation status; “FIG. 8 illustrates a process flow diagram of one method of indicating length of a data unit. The process flow may be implemented in whole or in part with the wireless device 202 of FIG. 2. The length SIG field may include a value indicating the length of the data unit without midambles. In some implementations, this value may be referred to as the "true value." At block 802, the data unit is received. At decision block 804, a determination is made regarding the aggregation status of the data unit”; ¶93);
determining, by the wireless transmitting device (wireless transmitting device; Fig. 2), whether a physical layer (PHY) service data unit (PSDU) length indication of the data field for the PPDU is greater than zero; selecting, by the wireless transmitting device (wireless transmitting device; Fig. 2), a first value in response to determining that (1) aggregation is not to be applied to the PPDU and (2) the PSDU length indication for the PPDU is greater than zero (“Although discussed as data symbols, the size of a given field of the data unit may be expressed in other terms such as bytes. In some implementations, the aggregation bit may be included in a SIG field. The aggregation bit may be used to identify data units that may be joined with other data units for transmission as a single unit. In general, when the aggregation bit is set (e.g., value of 1), symbols will be used for the data packet rather than bytes. Symbols may be used because more information can be represented using symbols as compared to bytes”; ¶92; “At decision block 804, a determination is made regarding the aggregation status of the data unit. If the aggregation bit is set to the off value (e.g., 0), at block 806, a value is generated for the length field indicating the number of bytes of the data unit without midambles. In some implementations, this value may be a pre-determined value. For example, the length may be defined for the MAC interface. The length may be obtained from, for example, a memory location”; ¶93); and 
calculating, by the wireless transmitting device (wireless transmitting device; Fig. 2), the number of symbols in the data field (the data unit without midambles) of the PPDU based on the first value, wherein the first value is the PSDU length indication (¶92;” Returning to decision block 804, if the aggregation bit is set to the on value (e.g., 1), at block 808, a value is generated for the length field indicating the number of symbols (e.g., ODFM symbols) of the data unit without midambles. The generation of the length at block 808 may be based on the type of encoding used for the data unit. For example, if the data unit is encoded using binary convolution coding (BCC), the number of symbols (NSYM) may be calculated using Equation 1”; ¶94; “NSYM is a value indicating the number of symbols in the coded PSDU which may be stored in a look up table”; ¶169), and 
wherein the first value (length of PPDU when aggregation not applied to the PPDU (length of PSDU)) is provided in a transmission vector (TXVECTOR) and the TXVECTOR also includes a second value (length of PPDU when aggregation is applied to the PPDU), wherein the second value is a length for an aggregated media access control (MAC) protocol data unit (A-MPDU) of the PPDU (Table 1, discloses “Aggregation Bit Length, 9, Length field (in symbols when aggregation is on and in bytes when aggregation is off) May mandate AMPDU for packet sizes >511 bytes and for MU”;  Although discussed as data symbols, the size of a given field of the data unit may be expressed in other terms such as bytes. In some implementations, the aggregation bit may be included in a SIG field. The aggregation bit may be used to identify data units that may be joined with other data units for transmission as a single unit. In general, when the aggregation bit is set (e.g., value of 1), symbols will be used for the data packet rather than bytes. Symbols may be used because more information can be represented using symbols as compared to bytes”; ¶92; At decision block 804, a determination is made regarding the aggregation status of the data unit. If the aggregation bit is set to the off value (e.g., 0), at block 806, a value is generated for the length field indicating the number of bytes of the data unit without midambles. In some implementations, this value may be a pre-determined value. For example, the length may be defined for the MAC interface. The length may be obtained from, for example, a memory location”; ¶93; ¶94).
Yang does not explicitly disclose calculating the number of symbols in the data field of the PPDU based on the value of PSDU length indication. However Yan discloses calculating the number of symbols in the data field of the PPDU based on the value of a (PPDU/PSDU) length indication (“Returning to decision block 804, if the aggregation bit is set to the on value (e.g., 1), at block 808, a value is generated for the length field indicating the number of symbols (e.g., ODFM symbols) of the data unit without midambles. The generation of the length at block 808 may be based on the type of encoding used for the data unit. For example, if the data unit is encoded using binary convolution coding (BCC), the number of symbols (NSYM) may be calculated using Equation 1”; ¶94) and furthermore in ¶169 discloses, “NSYM is a value indicating the number of symbols in the coded PSDU which may be stored in a look up table”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to calculate the number of symbols in the data field of the PPDU based on the value of PSDU length indication as taught by Yang in order to generate a value indicating the length of the data unit based at least in part on the unit (abstract).
Furthermore, IEEE (IEEE Std 802.11 ahTM-2016), in the same field of endeavor, 802.11 wireless networks physical layer and MAC sublayer, discloses TXVECTOR and RXVECTOR (page 395; “Format is SIG and aggregation is aggregated: Indicates the packet duration in number of symbols in the SIG PSDU”; page 405; Format is SIG: If equal to 0, indicates an S1G NDP PPDU for both RXVECTOR and TXVECTOR. If greater than 0 in the TXVECTOR. indicates the number of octets in the A-MPDU pre-EOF padding (see 10.13.2) carried in the PSDU. This parameter is used to determine the number of OFDM symbols in the Data field that do not appear after a subframe with 1 in the EOF subfield”; page 406).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide the length of the A-MPDU and an indication of aggregation through TXVECTOR and RXVECTOR as taught by IEEE (IEEE Std 802.11 ahTM-2016) to modify Yang-379 in view of Yang-002 in order to communicate parameters such as the length of the data and aggregation between MAC sublayer and physical layer (title; 9.7.3).

Claims 7, 17, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016) discloses wherein an indication of whether aggregation is to be applied to the PPDU (Yang-379; “The preamble 702 may include fields such as a short training field (STF), a long training field (LTF), a legacy long training field (L-LTF), a signaling (SIG) field, a legacy SIG (L-SIG) field. The preamble 702 may further include fields such as very high throughput (VHT) short training field SIG field”; ¶86;  “FIG. 8 illustrates a process flow diagram of one method of indicating length of a data unit. The process flow may be implemented in whole or in part with the wireless device 202 of FIG. 2. The length SIG field may include a value indicating the length of the data unit without midambles. In some implementations, this value may be referred to as the "true value." At block 802, the data unit is received. At decision block 804, a determination is made regarding the aggregation status of the data unit. If the aggregation bit is set to the off value (e.g., 0), at block 806, a value is generated for the length field indicating the number of bytes of the data unit without midambles. In some implementations, this value may be a pre-determined value. For example, the length may be defined for the MAC interface. The length may be obtained from, for example, a memory location”; ¶93) is provided in the TXVECTOR that is used by the wireless transmitting device for generating the PPDU, and wherein the TXVECTOR is passed from a MAC layer of the wireless transmitting device to a PHY layer of the transmitting device (Yang-379; “APEP_LENGTH is a configurable transmit vector length value”; ¶97; IEEE Std 802.11 ahTM-2016 802.11; TXVECTOR and RXVECTOR usage in the wireless networks physical layer and MAC sublayer; page 395; Format is S1G and aggregation is aggregated, Indicates the packet duration in number of symbols in the S1G PSDU”; page 405; Format is S1G; If equal to 0, indicates an S1G NDP PPDU for both RXVECTOR and TXVECTOR. If greater than 0 in the TXVECTOR. indicates the number of octets in the A-MPDU pre-EOF padding (see 10.13.2) carried in the PSDU. This parameter is used to determine the number of OFDM symbols in the Data field that do not appear after a subframe with 1 in the EOF subfield; page 406).

Claims 8, 18, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016) discloses generating, by the wireless transmitting device, the PPDU including a preamble portion and the PSDU, wherein the preamble portion includes an indication that aggregation was applied to the PPDU (Yang-379; “The preamble 702 may include fields such as a short training field (STF), a long training field (LTF), a legacy long training field (L-LTF), a signaling (SIG) field, a legacy SIG (L-SIG) field. The preamble 702 may further include fields such as very high throughput (VHT) short training field SIG field”; ¶86;  “FIG. 8 illustrates a process flow diagram of one method of indicating length of a data unit. The process flow may be implemented in whole or in part with the wireless device 202 of FIG. 2. The length SIG field may include a value indicating the length of the data unit without midambles. In some implementations, this value may be referred to as the "true value." At block 802, the data unit is received. At decision block 804, a determination is made regarding the aggregation status of the data unit. If the aggregation bit is set to the off value (e.g., 0), at block 806, a value is generated for the length field indicating the number of bytes of the data unit without midambles. In some implementations, this value may be a pre-determined value. For example, the length may be defined for the MAC interface. The length may be obtained from, for example, a memory location”; ¶93).

Claims 9, 19, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016) discloses wherein the first value is provided in the TXVECTOR as PSDU_LENGTH and the second value is provided in the TX VECTOR as APEP_ LENGTH (Yang-379; usage of APEP_LENGTH as length indictor of the PPDU/PSDU when aggregation is not applied (PSDU) and when aggregation is applied (PSDU); “APEP_LENGTH is a configurable transmit vector length value”; ¶97).

Claims 10, 20, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016) discloses wherein when low-density parity-check (LDPC) coding is used for the PPDU (Yang-379; “In some implementations, the data unit may be encoded using low density parity checking (LDPC). In such implementations, the number of symbols may be determined using Equation 2 below”; ¶101), the wireless transmitting device calculates the number of symbols in the data field of the PPDU as:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein PSDU LENGTH is the first value, mSTBC is equal to 2 when space-time block coding (STBC) is used for the PPDU and is otherwise set to 1, NDBPS indicates the number of data bits in Orthogonal Frequency Division Multiplexing (OFDM) symbols in the PPDU, and Nservice indicates the number of service bits (omitting Ntail.NES and replacing APEP_LENGTH with PSDU_LENGTH in the Yang-379 equation 1, for the same purpose of calculating the number of symbols in the data field of the PPDU, considered an obvious variation of the equation 1 that is applied when the encoding LDPC used as disclosed in ¶101 by Yang-379; ¶94).

Claims 2-6 and 12-16 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0279379 A1, hereinafter Yang-379) in view of IEEE (IEEE Std 802.11 ahTM-2016) and Yang et. al. (US. 2016/0119002 A1, hereinafter Yang-002). 

Claims 2, 12, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016) discloses selecting, by the wireless transmitting device (Yang-379; wireless transmitting device; Fig. 2), the second value in response to determining that aggregation is to be applied to the PPDU (Yang-379; “Returning to decision block 804, if the aggregation bit is set to the on value (e.g., 1), at block 808”; ¶94); and 
calculating, by the wireless transmitting device, the number of symbols in the data field of the PPDU based on the second value (Yang-379; “Returning to decision block 804, if the aggregation bit is set to the on value (e.g., 1), at block 808, a value is generated for the length field indicating the number of symbols (e.g., ODFM symbols) of the data unit without midambles. The generation of the length at block 808 may be based on the type of encoding used for the data unit. For example, if the data unit is encoded using binary convolution coding (BCC), the number of symbols (NSYM) may be calculated using Equation 1”; ¶94).
Furthermore Yang-002, in the same field of endeavor, determining a number of symbols in a data field (abstract) discloses calculating, by the wireless transmitting device, the number of symbols in the data field of the PPDU based on the second value wherein the second value is the length of an aggregated media access control (MAC) protocol data unit (A-MPDU) for the PPDU (¶47; “In Eq. 4, length represents the value of the length field in octets in the SIG field or an aggregated medium access control (MAC) protocol data unit ( A-MPDU) length prior to end-of-frame MAC padding, mSTBC represents a space-time block code ( STBC) value (mSTBC =2 if STBC is used, and mSTBC=1 if STBC is not used). NDBPS is the number of data bits per OFDM symbol, Ntail is a number of tail bits per encoder (e.g., 6 tail bits such as 6 zeroes for each encoder). NSERVICE may be 16 bits, and NES represents the number of encoders to be used for encoding the data bits for transmission. The symbol [x] is ceiling function that denotes the smallest integer greater than or equal to x”; ¶48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to calculate, by the wireless transmitting device, the number of symbols in the data field of the PPDU based on the second value wherein the second value is the length of an aggregated media access control (MAC) protocol data unit (A-MPDU) for the PPDU as taught by Yang-002 to modify the method and system of Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016) in order to generate a value indicating the length of the data prior to end of frame MAC padding (¶48).

Claims 3, 13, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016) and Yang-002 discloses wherein the second value is the length of the A-MPDU for the PPDU pre-end of frame padding (Yang-002; “In Eq. 4, length represents the value of the length field in octets in the SIG field or an aggregated medium access control (MAC) protocol data unit ( A-MPDU) length prior to end-of-frame MAC padding, mSTBC represents a space-time block code ( STBC) value (mSTBC =2 if STBC is used, and mSTBC=1 if STBC is not used). NDBPS is the number of data bits per OFDM symbol, Ntail is a number of tail bits per encoder (e.g., 6 tail bits such as 6 zeroes for each encoder). NSERVICE may be 16 bits, and NES represents the number of encoders to be used for encoding the data bits for transmission. The symbol [x] is ceiling function that denotes the smallest integer greater than or equal to x”; ¶48).

Claims 4, 14, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016)  and Yang-002 discloses wherein when binary convolution coding (BCC) is used for the PPDU (Yang-379; “Returning to decision block 804, if the aggregation bit is set to the on value (e.g., 1), at block 808, a value is generated for the length field indicating the number of symbols (e.g., ODFM symbols) of the data unit without midambles. The generation of the length at block 808 may be based on the type of encoding used for the data unit. For example, if the data unit is encoded using binary convolution coding (BCC), the number of symbols (NSYM) may be calculated using Equation 1”; ¶94; “In an aspect, the STA 206 may have data bits to transmit to the AP 202 in one or more OFDM symbols in a data field of the frame 204. The data bits may be encoded by one or more encoders (e.g., BCC encoders) for transmission. In an aspect, the STA 206, for example, may use multiple BCC encoders to encode data bits for transmission to the AP 202 without having to evenly distribute the data bits among the BCC encoders. To do so, the STA 206 may first determine a number of OFDM data symbols in the data field using Eq. 4”; ¶47), the wireless transmitting device calculates the number of symbols in the data field of the PPDU as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein APEP LENGTH is the second value, mSTBC is equal to 2 when space-time block coding (STBC) is used for the PPDU and is otherwise set to 1, NES indicates the number of BCC encoders used for the PPDU, NDBPS indicates the number of data bits in Orthogonal Frequency Division Multiplexing (OFDM) symbols in the PPDU, Nservice indicates the number of service bits, and Ntail indicates the number of tail bits used for encoding data of the data field (Yang-379; Equation 1, ¶94; Yang-002; Equation 4, ¶47).

Claims 5, 15, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016) and Yang-002 discloses wherein when low-density parity-check (LDPC) coding is used for the PPDU (Yang-379; “In some implementations, the data unit may be encoded using low density parity checking (LDPC). In such implementations, the number of symbols may be determined using Equation 2 below”; ¶101), the wireless transmitting device calculates the number of symbols in the data field of the PPDU as

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein APEP LENGTH is the second value, mSTBC is equal to 2 when space-time block coding (STBC) is used for the PPDU and is otherwise set to 1, NDBPS indicates the number of data bits in Orthogonal Frequency Division Multiplexing (OFDM) symbols in the PPDU, and Nservice indicates the number of service bits (omitting Ntail.NES from Yang-379 equation 1, for the same purpose of calculating the number of symbols in the data field of the PPDU, considered an obvious variation of the equation 1 that is applied when the encoding LDPC used as disclosed in ¶101 by Yang-379).

Claims 6, 16, Yang-379 in view of IEEE (IEEE Std 802.11 ahTM-2016)  and Yang-002 discloses wherein an indication of whether aggregation is to be applied to the PPDU (Yang-379; “The preamble 702 may include fields such as a short training field (STF), a long training field (LTF), a legacy long training field (L-LTF), a signaling (SIG) field, a legacy SIG (L-SIG) field. The preamble 702 may further include fields such as very high throughput (VHT) short training field SIG field”; ¶86;  “FIG. 8 illustrates a process flow diagram of one method of indicating length of a data unit. The process flow may be implemented in whole or in part with the wireless device 202 of FIG. 2. The length SIG field may include a value indicating the length of the data unit without midambles. In some implementations, this value may be referred to as the "true value." At block 802, the data unit is received. At decision block 804, a determination is made regarding the aggregation status of the data unit. If the aggregation bit is set to the off value (e.g., 0), at block 806, a value is generated for the length field indicating the number of bytes of the data unit without midambles. In some implementations, this value may be a pre-determined value. For example, the length may be defined for the MAC interface. The length may be obtained from, for example, a memory location”; ¶93) is provided in the TXVECTOR is used by the wireless transmitting device for generating the PPDU, and wherein the TXVECTOR is passed from a MAC layer of the wireless transmitting device to a PHY layer of the wireless transmitting device (Yang-379; “APEP_LENGTH is a configurable transmit vector length value”; ¶97; IEEE Std 802.11 ahTM-2016 TXVECTOR and RXVECTOR usage in wireless networks physical layer and MAC sublayer; page 395; “Format is S1G and aggregation is aggregated: Indicates the packet duration in number of symbols in the S1G PSDU”; page 405; Format is S1G: If equal to 0, indicates an S1G NDP PPDU for both RXVECTOR and TXVECTOR. If greater than 0 in the TXVECTOR. indicates the number of octets in the A-MPDU pre-EOF padding (see 10.13.2) carried in the PSDU. This parameter is used to determine the number of OFDM symbols in the Data field that do not appear after a subframe with 1 in the EOF subfield”; page 406).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
10/20/2022